UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a en th ek EF Sh St WHE HO On x
FREEDOM MORTGAGE :
CORPORATION,

Plaintiff,
Vv.
SHEINDY BRODY,

Defendant.
et tt 0 tt enn en ee --X

 

ORDER

19 CV 8938 (VB)

On November 14, 2019, the Court received notice that defendant Sheindy Brody filed a

Chapter 13 Voluntary Petition for bankruptcy in the United States Bankruptcy Court for the

Southern District of New York. See In re Brody, No. 19-23964 (Bankr. S.D.N.Y.).

Accordingly, it is HEREBY ORDERED:

1, All claims against defendant are stayed pursuant to 11 U.S.C. § 362.

2. By February 13, 2020, and every ninety days thereafter, plaintiff shall update the

Court regarding the status of defendant’s bankruptcy proceeding.

Dated: November 15, 2019
White Plains, NY

SO ORDERED:

ul

 

Vincent L. Briccetti
United States District Judge
